     Case 1:15-cv-05345-AJN-KHP Document 1431 Filed 04/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

               Crossclaim Plaintiffs,                    ECF Case

       - against -                                       No. 15-cv-05345 (AJN) (KHP)

MUKHTAR ABLYAZOV, VIKTOR
KHRAPUNOV, ILYAS KHRAPUNOV, and
TRIADOU SPV S.A.,

               Crossclaim Defendants.


             TRIADOU SPV S.A.’S NOTICE OF MOTION FOR
       LIMITED RECONSIDERATION OR, IN THE ALTERNATIVE, FOR
  LEAVE TO AMEND ITS ANSWER TO ADD THE DEFENSE OF IN PARI DELICTO

       PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law,

Declaration of Deborah A. Skakel, and the exhibits thereto, Triadou SPV S.A.(“Triadou”), by

and through its undersigned counsel, will move this Court before the Honorable Alison J.

Nathan, at the U.S. District Courthouse for the Southern District of New York, 40 Foley Square,

New York, N.Y. 10007, to reconsider its March 29, 2021 Order to the extent it held that Triadou

waived the defense of in pari delicto (ECF 1428), or, in the alternative, for an order granting

leave to amend Triadou’s Answer to add the affirmative defense of in pari delicto, and granting

to Triadou such other, further, and different relief as the Court deems just and proper.
    Case 1:15-cv-05345-AJN-KHP Document 1431 Filed 04/12/21 Page 2 of 2




Dated: New York, New York            Respectfully submitted,
       April 12, 2021
                                     BLANK ROME LLP

                                     By:    s/ Deborah A. Skakel
                                            Deborah A. Skakel
                                            Alex E. Hassid
                                            Robyn L. Michaelson
                                     1271 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 885-5000
                                     Facsimile: (212) 885-5001
                                     dskakel@blankrome.com
                                     ahassid@blankrome.com
                                     rmichaelson@blankrome.com

                                     Counsel for Crossclaim Defendant
                                     Triadou SPV S.A.




                                     2
